UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 06-7811



LARRY KEITH EASTER,

                                               Plaintiff - Appellant,

            versus


M. INMAN, Registered Nurse; MS. DENNIS; GENE
JOHNSON; MS. WALLER; GEORGE M. HINKLE; SAMUEL
BATTS; RUFUS FLEMING; W. MANNING, Lieutenant;
CHARLES   THOMPSON;   CAPTAIN  RAMSEY;  LARRY
HUFFMAN;     LIEUTENANT    ZOLICOFFER;   FRED
SCHILLING, Health Services Director; R.N.
HILL,

                                              Defendants - Appellees,

            and


C. DAVIS,

                                                            Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:04-cv-00290-HCM)


Submitted:    March 28, 2007                 Decided:   April 13, 2007


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Larry Keith Easter, Appellant Pro Se. Edward Joseph McNelis, III,
Coreen Antoinette Bromfield, RAWLS & MCNELIS, PC, Richmond,
Virginia; Richard Carson Vorhis, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Larry Keith Easter appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.             Easter v.

Inman,   No.   2:04-cv-00290-HCM   (E.D.   Va.   Sept.   22,   2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 3 -